On Petition for Rehearing.
Erwin, C. J.

8.

It is strenuously insisted by appellant that this court erred in holding that the complaint in this case states a good cause of action under the statutes of this State; and in holding that the case was treated by all parties thereto, as an action under the law of this State and not under the Federal liability act of 1908.
In the memorandum to its demurrer to the complaint appellant assigned as one of the grounds of demurrer that'“the facts alleged in the complaint show that the plaintiff, by his own negligence, materially contributed to his injury.” At the close of the evidence appellant tendered six instructions, the fifth of which is as follows: “While, under the law of this State the burden is upon the defendant to prove that the plaintiff was guilty of negligence contributory to his injury, yet under the law the defendant is not required to show by direct and affirmative evidence that the plaintiff was guilty of such contributory negligence, but if, from all the facts and circumstances proved in the case, whether such proof is offered by the plaintiff or by the defendant, *685and from all reasonable inferences which may be drawn from the facts and circumstances proved, you believe that the plaintiff was guilty of negligence proximately contributing to his injury, he can not recover and your verdict should be for the defendant.” The court of its own motion gave, with others the following instruction: “Under the issues thus joined the burden of proof rests upon the plaintiff to prove the material allegations of complaint by a fair preponderance of the evidence adduced. If the plaintiff has failed to prove the material allegations of the complaint by a fair preponderance of the evidence then he would not be entitled to recover. But if on the other hand the plaintiff has proved the material allegations of the complaint by a fair preponderance of the evidence he would be entitled to recover, and your verdict may be in favor of the plaintiff, unless you also find from all the evidence adduced, that the plaintiff was guilty of negligence, which proximately contributed to the injury complained of, and in that event, plaintiff would not be entitled to recover.”
The Federal statute expressly provides that contributory negligence shall not bar a recovery. That “In all actions hereafter brought against such common carrier by railroad under or by virtue of any of the provisions of this act to recover damages for personal injuries to an employe, or where such injuries have resulted in his death, the fact that the employe may have been guilty of contributory negligence shall not bar a recovery * * *”. §8659 U. S. Comp. Stat. 1913, Act April 22, 1908, C. 149, §4.
Petition for rehearing overruled.
Note. — Reported in 106 N. E. 865; 107 N. E. 673. Pleading Federal Employers Act, see Ann. Cas. 1914 C 171. See, also, under (1) 26 Cyc. 1392; (2, 3) 26 Cyc. 1392; (4, 5) 26 Cyc. 1491; (6) 38 Cyc. 1778; (7) 26 Cyc. 1516; (8) 26 Cyc. 1229.